DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 12/22/2021 is/are being considered by the examiner.
Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objection have been fully considered and are persuasive.  The claim objection of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b have been fully considered and are persuasive.  The 35 USC 112b of record has been withdrawn. 

As discussed in the interview dated 12/16/2021, independent claims 1/12 have now been amended to include the material identified as patentable in claim 20. The 35 USC 103 art rejections of record has been withdrawn. 


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
“journaled” will be read as understood by the plain meaning of the term in a mechanical engineering context, as shown below from Collins Dictionary, and in light of the specification Para18
https://www.collinsdictionary.com/us/dictionary/english/journal, mechanical engineering context: “The journal of a shaft or axle is the part of it that is in contact with or enclosed by a bearing.”


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “output member” first recited in claim 1, 12, 20
Corresponding structure:
Threaded output shaft 202, per Para26 and best seen in Fig2-5
Or equivalents
“receiving portion” first recited in claim 1, 12, 20 (claim 10, 19 removes 112f interpretation)
Corresponding structure:
Threaded portion 206, as informed by Fig2-5 and the original specification/claims of parent application 15/185,080 that was incorporated by reference
Or equivalents
“retention mechanism” first recited in claim 1, 12, 20 (claim 2, 13 removes 112f interpretation)
Corresponding structure:
A shear pin or ball detent, as informed by Para29-32,34 and drawing elements 218/320
Or equivalents
The office would like to explicitly note that “equivalents” would require an equivalent mechanical fuse type structure similar to the operation of a shear pin.
“locking mechanism” first recited in claim 6, 15 (claim 7 removes 112f interpretation)
Corresponding structure:
A spring lock, as informed by Para32-33 and drawing structure 220
Or equivalents
“moveable element” first recited in claim 8, 16 (claims 9, 17 removes 112f interpretation)
Corresponding structure:
A ball detent, as informed by Para34 and drawing element 320
Or equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 20
As discussed in the Double Patenting section in prior office action(s), instant claim 20 has the same patentable scope as claim 19 of US Patent 10,519,865 (parent case 15/185,080), and thus would be allowable over the prior art of record for the same reasons as claim 19 of the parent case, as the prior art of record fails to anticipate or render obvious the limitations of the claim and in particular the limitations “transmitting a driving torque from a drive shaft through a decoupler shaft retained within a receiving portion of the output member by a retention mechanism having a primary axis extending axially through a portion of the output member and a portion of the decoupler shaft, to the output member, the output member operably coupled to an engine;” in combination with the remaining limitations of the claim.
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “a decoupler shaft extending between a first end operably coupled to the output member and a second end operably coupled to the drive shaft, the decoupler shaft received within the receiving portion and axially moveable along the rotational axis with respect to the receiving portion of the output member; and a retention mechanism having a principal axis extending axially through a portion of the output member and a portion of the first end of the decoupler shaft to retain the decoupler shaft within the receiving portion;” in combination with the remaining limitations of the claim, as the cited limitation includes the patentable limitations of claim 20.
Claim 12
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “a shaft having a first end with a stop and a second end configured to be operably coupled to the drive shaft and where the shaft is receivable and axially moveable within a receiving portion of the output member, the shaft defining a rotational axis; and a retention mechanism having a principal axis extending axially through a portion of the output member and a portion of the shaft and coupling the output member to the first end of the shaft; wherein a driving torque from the drive shaft is transmitted through the shaft to the output member,” in combination with the remaining limitations of the claim, as the cited limitation includes the patentable limitations of claim 20.
Claims 2-11, 13-19 are allowable based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745      

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745